



Exhibit 10.12


companylogoa08.jpg [companylogoa08.jpg]




AMENDED AND RESTATED SEVERANCE PAY AGREEMENT
FOR KEY EMPLOYEE


This Amended and Restated Severance Pay Agreement is entered into as of February
21, 2017 (the “Effective Date”) between Asbury Automotive Group, Inc. (“Asbury”)
and George A. Villasana (“Executive”).


WHEREAS, Asbury and the Executive are parties to that certain severance pay
agreement dated April 16, 2012 (the “Original Agreement”); and


WHEREAS, effective as of the Effective Date, Asbury and Executive mutually
desire to amend and restate the Original Agreement as set forth in this Amended
and Restated Severance Pay Agreement (the “Agreement”).


NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein, Asbury and Executive agree to amend and restate the
Original Agreement as follows:


1.
Severance Pay Arrangement



If a Termination (as defined in Section 2 below) of Executive’s employment
occurs at any time during Executive’s employment, Asbury will pay Executive 12
months of Executive’s base salary as of the date of Termination (hereinafter
such pay shall be referred to as “Severance Pay”). The Severance Pay will be
subject to required withholding and will be made by Asbury to Executive monthly
over the course of 12 months on the regular payroll dates beginning on the first
regular payroll date after the effective date of the release referenced in
Section B below that Executive executes.


In addition to the payment of Severance Pay, if a Termination (as defined in
Section 2 below) of Executive’s employment occurs at any time during Executive’s
employment with Asbury, to the extent that Executive participates in a bonus
compensation plan at the date of Termination, Asbury shall pay Executive a pro
rata portion of that bonus for the year of the Termination equal to the amount
of the bonus that Executive would have received if Executive’s employment had
not been terminated during such year, multiplied by the percentage of such year
that has expired through the date of Termination. Such bonus shall be paid at
such time as bonuses are paid under the bonus compensation plan to Asbury’s
other employees whose employment was not terminated in such year.


Asbury further agrees that, if Executive, upon a Termination (as defined in
Section 2 below) of Executive’s employment occurs at any time during Executive’s
employment with Asbury, timely and properly elects COBRA for any medical, dental
and vision benefit plans in which Executive was participating immediately prior
to the end of Executive’s employment with Asbury, Asbury shall continue to pay
its portion of the monthly premium for those COBRA-covered medical, dental and
vision benefit plans for a period of 12 months after the last day of Executive’s
employment with Asbury. Notwithstanding the above, if Executive obtains other
employment (prior to the end of the 12 month COBRA reimbursement period) under
which Executive is eligible to be covered by benefits equal to the benefits in
his COBRA-elected plans, Asbury’s obligation to reimburse Executive ceases upon
Executive’s eligibility for such equal benefits.


Notwithstanding anything herein to the contrary, if Executive is determined to
be a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended the (“Code”) and if one or more of the payments
or benefits to be received by Executive pursuant to this Agreement would be
considered deferred compensation subject to Section 409A of the Code, then no
such payment shall be made or benefit provided until six (6) months following
Executive’s date of Termination.













--------------------------------------------------------------------------------





2.
Termination Triggering Severance Pay



A “Termination” triggering the Severance Pay set forth above in Section 1 is
defined as a termination of Executive’s employment with Asbury: (1) by Asbury
without “cause”, or (2) by Executive because of (x) a material change in the
geographic location at which the Executive must perform Executive’s services
(which shall in no event include a relocation of Executive’s current principal
place of business to a location less than 50 miles away), (y) a material
diminution in Executive’s base compensation, or (z) a material diminution in
Executive’s authority, duties, or responsibilities. For avoidance of doubt, a
“Termination” shall not include a termination of Executive’s employment by
Asbury for “cause” or due to Executive’s, death, disability, retirement or
voluntary resignation.


    For the purposes of this Agreement, the definition of “cause” is: (a)
Executive’s gross negligence or serious misconduct (including, without
limitation, any criminal, fraudulent or dishonest conduct) that is or may be
injurious to Asbury; or (b) Executive’s being convicted of, or entering a plea
of nolo contendere to, any crime that constitutes a felony or involves moral
turpitude; or (c) Executive’s breach of Sections 3, 4 or 5 below; or (d)
Executive’s willful and continued failure to perform Executive’s duties on
behalf of Asbury; or (e) Executive’s material breach of a written policy of
Asbury. For purposes of this Agreement, the definition of “disability” is a
physical or mental disability or infirmity that prevents the performance by
Executive of his duties lasting (or likely to last, based on competent medical
evidence presented to Asbury) for a continuous period of six months or longer.


3.
Confidential Information and Nondisclosure Provision



As a condition to the receipt of the Severance Pay and benefits described in
Section 1 above, during and after employment with Asbury, Executive shall agree
not to disclose to any person (other than to an employee or director of Asbury,
or to Asbury’s attorneys, accountants and other advisors or except as may be
required by law) and not use to compete with Asbury any confidential or
proprietary information, knowledge or data that is not in the public domain that
was obtained by Executive while employed by Asbury regarding Asbury or any
products, improvements, customers, methods of distribution, sales, prices,
profits, costs, contracts, suppliers, business prospects, business methods,
techniques, research, trade secrets or know-how of Asbury (collectively,
“Confidential Information”). In the event that Executive’s employment with
Asbury ends for any reason, Executive will deliver to Asbury on or before the
Executive’s last day of employment all documents and data of any nature (whether
in tangible or electronic form) pertaining to Executive’s work with Asbury and
will not take any documents or data or any reproduction, or any documents
containing or pertaining to any Confidential Information. Executive agrees that
in the event of a breach by Executive of this provision, Asbury shall be
entitled to inform all potential or new employers of such breach and to cease
payments and benefits that would otherwise be made pursuant to Section 1 above,
as well as to obtain injunctive relief and damages, including reasonable
attorneys fees, and which may include recovery of amounts paid to Executive
under this Agreement.


4.
Non-Solicitation/Non-Hire of Employees



Executive agrees that, during his employment at Asbury and for a 12-month period
after the end of his employment with Asbury for any reason, he will not,
directly or indirectly, solicit, recruit or hire any employee of Asbury (or any
person who was an employee of Asbury during the 12 month period preceding the
last day of Executive’s employment with Asbury) or encourage any such employee
to terminate employment with Asbury.


5.
Covenant Not to Compete



Executive agrees that, during his employment at Asbury and for a 12-month period
after the end of his employment with Asbury for any reason, he will not (except
on behalf of or with the prior written consent of Asbury, which consent may be
withheld in Asbury’s sole discretion):


(a)provide services of a leadership, management, executive, operational, or
advisory capacity and/or participate in the ownership of or provide financial
backing to an automotive dealership that is located within a fifty-mile radius
of any address set forth on Exhibit A (the “Area”);


(b)provide senior/corporate level leadership, executive, operational, or
advisory services to any corporate competitor of Asbury who owns or operates one
or more automotive dealerships within the Area; and


(c)provide services of a leadership, management, executive, operational, or
advisory capacity for anyone or any business whose focus is buying,
conglomerating, or otherwise acquiring one or more automotive dealerships that
are located within the Area.







--------------------------------------------------------------------------------





For purposes of this Section 5, Executive acknowledges and agrees that Asbury
conducts business in the Area and that the Area is a reasonable geographic
limitation.


Notwithstanding anything to the contrary contained in this Agreement, Asbury
hereby agrees that the foregoing covenant shall not be deemed breached as a
result of the passive ownership by Executive of: (i) less than an aggregate of
5% of any class of stock of a business that competes with Asbury; or (ii) less
than an aggregate of 10% in value of any instrument of indebtedness of a
business that competes with Asbury. Asbury further agrees that nothing in this
Section 5 prohibits Executive from accepting employment from, and performing
services for, businesses engaged in the finance industry, and businesses engaged
in the manufacturing and/or sale of automobile parts or the provision of
automotive service, provided such businesses do not also engage in the retail of
automobiles within the Area. By way of example, nothing in this Section 5 would
prohibit Executive from working with such businesses as American General
Finance, NAPA Auto Parts, or Goodyear.


Within one day of the end of Executive’s employment with Asbury for any reason,
Executive agrees to re-confirm his commitment to the post-employment restrictive
covenants in this Agreement. Executive further agrees that, as part of that
re-confirmation, the term “Area” and Exhibit A hereto may be amended by Asbury,
but only to the extent necessary to list the addresses of Asbury’s headquarters
and any automotive dealerships that Asbury owns and/or operates as of the last
day of Executive’s employment with Asbury.


6.
Construction/Enforcement of Post-Employment Covenants



Executive agrees that the provisions of Sections 3, 4, and 5 are reasonable and
properly required for the adequate protection of the business and the goodwill
of Asbury. However, if a judicial determination is made that any of the
provisions of Sections 3, 4 or 5 constitutes an unreasonable or otherwise
unenforceable restriction against Executive, such provision(s) shall be modified
or severed so as to permit enforcement of the provision(s) to the extent
reasonable.


7.
Violation of Post-Employment Covenants



Executive agrees that, in the event of a material breach by Executive of any
Section of this Agreement, including Sections 3, 4, or 5, Asbury shall be
entitled to: (i) inform all potential or new employers of such breach; (ii)
cease payments and benefits that would otherwise be made pursuant to Section 1
above (and in lieu of such payments and benefits pay Executive five hundred
dollars ($500.00)); (iii) obtain injunctive relief and damages, including
reasonable attorney’s fees; and (iv) recover the amounts paid to Executive under
this Agreement (other than the above-referenced $500.00) during any period of
material breach by Executive. To the extent that Executive is determined through
agreement or resolution of any pending claim to not have violated any covenant
at issue, he shall receive any and all severance that has not been paid under
the Agreement and/or which was recovered from Executive under this Section 7.


GENERAL PROVISIONS


A.
Employment is At Will



Executive and Asbury acknowledge and agree that Executive is an “at will”
employee, which means that either Executive or Asbury may terminate the
employment relationship at any time, for any reason, with or without cause or
notice, and that nothing in this Agreement shall be construed as an express or
implied contract of employment.


B.
Execution of Release



Executive agrees that, as a condition to the receipt of the Severance Pay and
other compensation and insurance benefits described in Section 1 above,
Executive shall execute a release of all claims against Asbury (and its
corporate parents, subsidiaries, franchisors, franchisees, management companies,
divisions, and affiliates) and the past, present and future officers, directors,
agents, officials, employees, insurers and attorneys of Asbury (and its
corporate parents, subsidiaries, franchisors, franchisees, management companies,
divisions, and affiliates) arising out of Executive’s employment or the end of
his employment with Asbury, such release to not be revoked by Executive and to
completely waive and release any claim of discrimination, harassment or wrongful
discharge under local, state or federal law.


C.
Alternative Dispute Resolution



Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration before an arbitrator (who shall be an attorney
with at least ten years’ experience in employment law) in the city where
Executive was employed with Asbury and in accordance with the rules and
procedures of the most recent employment rules of the American Arbitration





--------------------------------------------------------------------------------





Association. Each party may choose to retain legal counsel and shall pay its own
attorneys’ fees, regardless of the outcome of the arbitration. Executive may be
required to pay a filing fee limited to the equivalent cost of filing in the
court of jurisdiction. Asbury will pay the fees and costs of conducting the
arbitration. Judgment upon the award rendered by the arbitrator may be entered
in any court of jurisdiction.


D.
Non-Disparagement



Executive agrees not to make any disclosures, issue any statements or otherwise
cause to be disclosed any information which is designed, intended or might
reasonably be anticipated to disparage Asbury, its officers or directors, its
business, services, products, technologies and/or personnel. Nothing in this
section is intended, nor shall be construed, to: (i) prohibit Executive from any
communications to, or participation in any investigation or proceeding conducted
by, any governmental agency with jurisdiction concerning the terms, conditions
and privileges of employment or jurisdiction over Asbury’s business; (ii)
interfere with, restrain, or prevent Executive’s communications regarding the
terms and conditions of employment; or (iii) prevent Executive from otherwise
engaging in any legally protected activity.


E.
Other Provisions



(a)This Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of Executive and Asbury, including any successor to or
assign of Asbury.


(b)Upon the end of Executive’s employment with Asbury for any reason, the
provisions of this Agreement shall survive to the extent necessary to give
effect to the provisions herein, including Sections 3, 4 and 5.


(c)The headings and captions are provided for reference and convenience only and
shall not be considered part of this Agreement.


(d)Executive also covenants to reasonably cooperate with Asbury if Executive is
needed as a witness in any litigation or legal matters involving Asbury.


(e)Any notice or other communication required or permitted to be delivered under
this Agreement shall be (i) in writing, (ii) delivered personally, by nationally
recognized overnight courier service or by certified or registered mail,
first-class postage prepaid and return receipt requested, (iii) deemed to have
been received on the date of delivery or on the third business day after
mailing, and (iv) addressed as follows (or to such other address as the party
entitled to notice shall later designate in accordance with these terms):


If to Asbury:        Asbury Automotive Group, Inc.
c/o The Office of the General Counsel
2905 Premiere Parkway, Suite 300
Duluth, GA 30097                     


If to Executive:     To the most recent address of Executive set forth in the
                         personnel records of Asbury.


(f)This Agreement supersedes any and all prior agreements between Asbury and
Executive relating to payments upon Termination of employment or Severance Pay
and may only be modified in a writing signed by Asbury and Executive.


(g)This Agreement shall be governed by and construed in accordance with the laws
of the State of Georgia.


(h)All payments hereunder shall be subject to any required withholding of
federal, state, local and foreign taxes pursuant to any applicable law or
regulation.


(i)If any provision of this Agreement shall be held invalid or unenforceable,
such holding shall not affect any other provisions, and this Agreement shall be
construed and enforced as if such provisions had not been included. No provision
of this Agreement shall be waived unless the waiver is agreed to in writing and
signed by Executive and the Chief Human Resources Officer of Asbury. No waiver
by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.







--------------------------------------------------------------------------------





(j)The parties hereto acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder. Notwithstanding
any provision of this Agreement to the contrary, in the event that Asbury
determines that any amounts payable hereunder will be immediately taxable to
Executive under Section 409A of the Code and related Department of Treasury
guidance, Asbury and Executive shall cooperate in good faith to (x) adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they mutually determine to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement and to avoid less favorable accounting or tax consequences for Asbury
and/or (y) take such other actions as mutually determined to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A of the
Code or to comply with the requirements of Section 409A of the Code and thereby
avoid the application of penalty taxes thereunder.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same instrument.


AGREED TO AS OF FEBRUARY 21, 2017




EXECUTIVE:
 
ASBURY AUTOMOTIVE GROUP, INC.
/s/ George A. Villasana
 
/s/ Craig T. Monaghan
Name: George A. Villasana
 
Name: Craig T. Monaghan
Title: SVP, General Counsel & Secretary
 
Title: CEO and President






































--------------------------------------------------------------------------------





Exhibit A
As used in the Severance Pay Agreement, “Area” means a 50-mile radius from any
of the following addresses:


Corporate Headquarters
2905 Premiere Parkway NW
Duluth, GA 30097
 


2551 The Nalley Way
Atlanta, GA 30360


11505 Alpharetta Highway
Roswell, GA 30076
 


11130 Alpharetta Hwy
Roswell, GA 30076


10995 Westside Pkwy.
Alpharetta, GA 30009
 


7969 Mall Pkwy Lithonia, GA 30038


1355 Cobb Parkway South
Marietta, GA 30060-6542
 


1550 Mansell Rd
Alpharetta, GA 30009


1606 Church Street
Decatur, GA 30033
 


1310 Buford Hwy.
Cumming, GA 30041


7555 Roswell Rd.
 Atlanta, GA 30350
 


5400 South U.S. Highway 1
Ft. Pierce, FL 34982-7370


4197 Jonesboro Road
Union City, GA 30291
 


4429 US 1 South
Ft. Pierce, FL 33954


7909 Mall Pkwy Lithonia, GA 30038
 


7245 Blanding Blvd.
Jacksonville, FL 32244


2550 The Nalley Way
Atlanta, GA 30360
 


10880 Philips Hwy
Jacksonville, FL 32256


2020 Cobb Parkway
Marietta, GA 30080
 


2655 N. Volusia Ave
Orange City, FL 32763-2214


7849 Mall Pkwy Lithonia, GA 30038
 


2677 N. Volusia Ave
Orange City, FL 32763-2214


2750 S. Cobb Parkway
Smyrna, GA 30080
 


2308 S. Woodland Blvd. Deland, FL 32720


980 Mansell Road
Roswell, GA 30076
 


9650 Atlantic Blvd.
Jacksonville, FL 32225
 
 


11003 Atlantic Blvd.
Jacksonville, FL 32225
 
 
 
 
 
 






--------------------------------------------------------------------------------







4450 US 1 South
Ft. Pierce, FL 34982
 


256 Swain Street
Fayetteville, NC 28303


11051 S. Orange Blossom Trail,
Orlando, FL 32837
 


3908 W. Wendover Avenue
Greensboro, NC 27407


2925 US 1 South
St Augustine, FL 32086
 


3902 W. Wendover Avenue
Greensboro, NC 27407


10600 Atlantic Blvd.
Jacksonville, FL 32225
 


3710 W. Wendover Avenue
Greensboro, NC 27407


10859 Philips Highway
Jacksonville, FL 32256
 


3633 W. Wendover Avenue
Greensboro, NC 27407


11340 Philips Hwy
Jacksonville, FL 32256
 


3900 W. Wendover Avenue
Greensboro, NC 27407


31200 US Highway 19 North
Palm Harbor, FL 34684
 


3604 W, Wendover Avenue
Greensboro, NC 27407


4500 US 1 South
Ft. Pierce, FL 34982
 


8704W. Broad Street
Richmond, VA 23294


6060 1-55 North Frontage Road
Jackson, MS 39211
 


8712 W. Broad Street
Richmond, VA 23294


201 Octavia St.
Brandon, MS 39042
 


8710 W. Broad Street
Richmond, VA 23294


108 Gray-Daniels Blvd.
Brandon, MS 39042
 


12100 Midlothian Turnpike
Midlothian, VA 23113


6080 I-55 North Frontage Road
Jackson, MS 39211
 


2712 Laurens Road
Greenville, SC 29607


104 Gray-Daniels Blvd
Brandon, MS 39042
 


2660 Laurens Road
Greenville, SC 29607


1295 Richmond Avenue
Charlottesville, VA 22911
 


2668 Laurens Road
Greenville, SC 29607


1001 Southpoint Auto Park Blvd.
Durham, NC 27713
 


2700 Laurens Road Greenville, SC 29607


436 N. McPherson Church Road
Fayetteville, NC 28303
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------







2686 Laurens Road
Greenville, SC 29607
 


4400 W. Hillsborough Avenue
Tampa. FL 33614


11654 Olive Blvd.
Creve Coeur, MO 63141
 


4051 West Plano Parkway
Plano, TX 75093


755 N. New Ballas
Creve Coeur, MO 63141
 


13553 US Hwy 183 North
Austin, TX 78750


777 Decker Lane.
Creve Coeur, MO 63141
 


300 West Loop 820 South
Fort Worth, TX 76108


11910 Olive Blvd.
Creve Coeur, MO 63141
 


1601 N. Dallas Parkway
(7200 State Highway 121)
Frisco, TX 75034


11830 Olive Blvd.
Creve Coeur, MO 63141
 


3700 West Airport Freeway
Irving, TX 75062


951 Technology Dr.
O'Fallon, Mo 63368
 


11911 Gulf Freeway
 Houston, TX 77034


11830 Olive Blvd.
Creve Coeur, MO 63141
 


3333 W. Plano Pkwy
Plano , TX 75075


9207 Adamo Drive
Tampa, FL 33619
 


1207 E. Brandon Blvd,
Brandon, FL 33511


3810 W. Hillsborough Avenue
Tampa. FL 33614
 


2320 Colonial Blvd.
Ft. Myers, FL 33966


9205 Adamo Dr.
Tampa, FL 33619
 


3102 US Highway 19
Holiday, FL 34691


3800 W. Hillsborough Ave.
Tampa, FL 33614
 


6601 W. Hillsborough Ave.
Tampa, FL 33634


9210 Adamo Drive
Tampa, FL 33619
 
 


4600 N. Dale Mabry Hwy.
Tampa, FL 33614
 
 


4400 N. Dale Mabry Hwy
Tampa, FL 33614
 
 












